

115 HR 1487 IH: Dreamer Protection Act
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1487IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mrs. Torres (for herself and Mr. O'Rourke) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit use of Federal funds to apprehend, detain, or remove from the United States any alien
			 who was granted deferred action under the Deferred Action for Childhood
			 Arrivals Program, if the alien lost their deferred action status solely as
			 a direct or indirect result of any action taken by the President or
			 another Federal official.
	
 1.Short titleThis Act may be cited as the Dreamer Protection Act. 2.Prohibition on use of fundsNo Federal funds may be obligated or expended to apprehend, detain, or remove from the United States any alien who at any time was granted deferred action under the Deferred Action for Childhood Arrivals Program announced on June 15, 2012, if the alien lost their deferred action status solely as a direct or indirect result of any action taken by the President or any other Federal official with respect to such program, and not for any other reason.
		